As we view the decision of the appeal board we do not find it held itself bound, as a matter of law, to recognize any and all regulations of the union. To the contrary we think it found that, under the circumstances and within the statute, claimant had good cause as a matter of fact for relinquishing his employment. It held in effect, of course, that the union’s sixty-day rule was not unreasonable. This involved, in our opinion, no unconstitutional delegation of legislative power. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See 280 App. Div. 901.]